The plaintiffs seem to have carelessly fallen into the error of supposing that the defendants had levied taxes to pay debts which were not owing, and that the alleged debts, if they existed at all, were contracted since the adoption of the Constitution, and that therefore the limitation and equation of taxation in the Constitution prevented the levy complained of. But it appears from the defendants' affidavit, which presents the facts upon which we have to rely, that the debts are owing, and that a large portion of them were contracted prior to the adoption of the Constitution.
In order to pay the debts which were contracted prior to the Constitution, taxes may be levied without regard to the constitutional limitation or equation; but in regard to new debts, both must be observed.State v. Commissioners of Craven, 70 N.C. 644; Maury v.Commissioners of Montgomery, 71 N.C. 486.
The ruling of his Honor must be modified so as to ascertain how much of the tax levied on property is necessary to pay debts contracted before the Constitution, and allow that to be collected, and then allow twenty-six and two-thirds cents, (that being one-third of the eighty cents poll tax), on the hundred dollars worth of property to be collected for county purposes, and then restrain the excess, if any excess there be.
This will be certified. Each party will pay his own cost in this Court.
PER CURIAM.                           Judgment accordingly. *Page 392